Partition Sale Money — Deposit — Court Clerk Under 12 O.S. 1513 [12-1513] (1961) and Section 12 O.S. 765 [12-765] (1961), it is the duty of the sheriff to deposit purchase money with the clerk of the court ordering partition, and money so deposited is distributed by the clerk, agreeably to the order of the court.  The Attorney General has considered your letter of March 12, 1968, wherein you ask: When land is purchased at a partition sale by a third person or stranger to the partition proceedings and the purchase money is deposited with the sheriff, is the sheriff required to deposit the money with the Court Clerk's Office for distribution? Title 12 O.S. 1513 [12-1513] (1961) provides in relevant part: ". . . the court shall make an order directing the sheriff of the county to sell the same real property in the same manner as in sales or real estate on execution; . . . ." The partition sale is confirmed under the procedure set forth for execution sales in 12 O.S. 765 [12-765] (1961).  That statute provides in part: ". . . the officer, on making such sale, shall deposit the purchase money with the clerk of the court from which such writ of execution issued, where same shall remain until the court clerk shall have examined his proceedings as aforesaid, when said clerk of the court shall pay the same to the person entitled thereto, agreeably to the order of the court." It is the opinion of the Attorney General that under the statutes above cited it is the duty of the sheriff to deposit the purchase money with the clerk of the court ordering the partition and that money so deposited be distributed by the clerk, agreeably to the order of the court.  (W. J. Monroe)